TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00712-CV



                          In re Diana Campbell and Jason Campbell


                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                                            ORDER


PER CURIAM

               Relators have filed a petition for writ of mandamus and a motion for temporary relief

pending disposition of their mandamus petition. We grant the motion for temporary relief, pending

further orders of this Court, and stay execution of the writ of possession and execution of judgment.

We request that real party in interest file a response to the mandamus petition no later than

November 1, 2013. The real parties in interest may also address, in either their mandamus response

or a separate, earlier filing, the advisability of our continuing the temporary relief pending our

resolution of the mandamus petition.

               It is ordered October 28, 2013.



Before Chief Justice Jones, Justices Puryear and Goodwin